 

».\-;1 ,
'- ~.~t yard

'"~‘“ T;.".` m
lN THE UNITED STATES BANKRUPTCY COURT - -q

FoR THE DlsTRlcT oF DELAwARE V-
iqu Jii.li~l 22 fill 8= \:)3

Response to Objection Takata Airbag Tort Compensation Trust Fund

951

W l

",~`:' w
.-l ,¢
. .3 1

 

Case No. 17~11375 (BLS) Eva Sa|azar
TK Ho|dings, lNC., et a|., Claimant No. P-0051933
Notice of Omnibus Objection Fata|ity / $1,000,000

Fourth Onmibus Objection of Eric D. Green

 

l am opposing this objection on the fact that my mother in law was involved in a fatal accident while
riding in a 2005 Pontiac 66 that was registered and owned by me, Eva Sa|azar. The car ran head on into
a stopped vehic|e. None ofthe Takata airbags deployed upon impact, resulting in the death of Theresa
Archuleta. P|ease see Exhibit A, pictures 1 thru 3. These photos show no airbag deployment. Picture 4
shows the extent of damage to the front and side exterior ofthe vehic|e. Pictures 5 thru 7, shows the
impact in the interior of the vehic|e. Pictuer 8, shows the Vehicle |dentification Number. Exhibit B, The
Valuation Report, prepared by Progressive lnsurance, page 3, shows that the car had airbags. Exhibit C,
Po|ice Report, shows damage to both vehicles involved in the accident, the injuries, fatalities and
information on the vehicles. Exhibit D, are all other documents that have been previously submitted.

0n behalf of Theresa Archuleta’s children, we are asking for $1,000,000.00 for pain and suffering. As
we believe had the Takata airbags deployed the accident would not have been fatal.

Eva Sa|azar

1365 6Th Avenue

l\/lonte Vista, CO 81144
719.480.2370
eva_mvco719@hotmail.com

 

 

 

 

 

M;“B\T A, recrer 1

 

 

 

 

 

v l QWRE 9\

 

 

 

_4_l l_

PicruQE 3

 

 

 

 

 

 

P|eT\)RE vi

 

 

 

 

 

flowng 5

 

 

 

 

 

 

 

 

 

 

 

lCl'U/€E

 

 

 

Q\cwae §

am

BA\H|\ im

§ 1259 ¥.B

1115 LI
1 §f~*~"` ` 113 $FED{MLW`£Q\
PH HEVEH 51111[3: 51 M\D$~N}$ 111

 

»:"~”" § §;`§:u:“ 119
_;, ;;,~;_~~' m mg §§ § ”'F§ $HBW“\
“Pt. F?\s% CK\

§§ 154591
§§ l ll ll$il llllll\\\\ \\`\“\\\11\‘

 

 

 

 

J.D. POWER

MCGRAW HlLL FlNANClAL

 

E`><H\BLT 13

Vehicle Valuation Report

 

Prepared for: Progressive Group of |nsurance Companies

(800) 321 -9843

 

 

Summary

C|aim lnformation

C|aim Number:
Po|i¢y Number:
Owner:
Address:

Owner Home Phone:

XX-XXXXXXX-01 Version #:

Coverage Type of Loss:
EVA SALAZAR Loss Date:
1365 6TH AVE Reported Date:
MONTE VlSTA, CO 81144 Va|uation Report Date:
(719) 480-2370 Va|uation Report |D:

Vehicle |nformation

Loss Vehic|e:

V|N:
Mi|eage:
Tit|e History:

2008 Pontiac GS 4 Door Sedan 3.6L 6 Location:
cy| Gas A RWD Exterior Co|or:
6G2ER57738L146597 License P|ate:
89,841 miles

No

Va|uation Summary

Base Va|ue: $14,083.01

Loss Vehicle Adjustments

Condition Adjustment: -$178.54

Prior Damage Adjustment: $0.00
After Market Parts Adjustment: $50.00
Refurbishment Adjustment: $0.00
Tit|e History Adjustment: $0.00

 

MarketVa|ue: $13,954.47

Sett|ement Adjustments
Deductib|e: -$1,000.00

Sett|ement Va|ue: $12,954.47

Title History Comments:

Mitche|| W§)rk€`~§m$:@r
Total Loss

2

COLL|S|ON
07/04/201 5
07/05/2015
09/02/2015 15:26:41
1 005317442

CO 81144
Magnetic Gray Meta||ic

C|aim #: XX-XXXXXXX-01 | Copyright (c) 2011 - Mitche|| |nterr\ational. All Rights Reserved. | Page 1

 

 

 

il_
_4_

 

 

 

 

 

 

 

 

Loss vehicle Deiaii ` l
Loss vehicie: 2008 Pontiac G8 4 Door Sedan 3.6L 6 Cyi Gas A RWD
Standard Equipment
Exterior '_
Accents, chrome window surround Fog lamps, front ._
Giass, tinted Grii|e, duai~port with Biack inserts and Chrome surround
Headiamps, haiogen, projector-beam with automatic exterior lamp control,
flash-to-pass and daytime running H°°d scoops’ dual
License plate bracket, front Mirrors, outside power-adjustab|e, remote, body-coior, manual-folding
Spoi|er, rear iow~profiie Tire, compact spare, includes steel wheel
Tires, P245/45R18-96V all-season, blackwell Wheeis, 18" (45.7 cm) silver-painted aiuminum, split-spoke
Wipers, front intermittent, speed-sensitive

.._l
interior '_
Air conditioning, single-zone manual Antenna, roof-mounted, fixed mast, radio

Audio system, AM/FM stereo with CD player, 5.0" with multi-function
. . display, seek-and-scan, speed-compensated volume, TheftLock,
Audio s stem feature, Bia kt 7- k . . __ . . .
y upun Spea er System th from center Speaker equalizer, available help menu and auxiliary input jack for iPod/MPS
player

Cargo net, trunk Cruise contro|, electronic with set and resume speed

Cup holders, front and rear, molded in door trim, center console and rear seat

pass-through Defogger, rear-window electric

Driver information Center with trip odometer, oil |ife, tire pressure,
DOO|' lOCKS, DGWef voitmeter, average speed, distance and time to go, average fuel, fuel
used, overspeed and underspeed warnings and available help menu

F|oor mats, carpeted front F|oor mats, carpeted rear

instrumentation, analog with speedometer, odometer, tachometer and

G|ovebox’ front lockab{e fuel and temperature gauges

Key, common, vehicular unique Key, fixed blade, side-milled

Lighting, interior front and rear courtesy, front and rear dome and cargo

Key’ fo|dmg blade’ s'de'm'"ed area (Not available when (CF5) power sunroof is ordered.)

Map pocket, front seatback (Requires interior color (460) Onyx or (47C) . . . . .
OnyX/Red Premium C|Oth_) Mirror, inside rearview with compass and OnStar buttons

Power outlets, 2 auxiliary, 12-voit, 1 in center instrument panel and 1 in center

Conso|e Remote vehicle starter system, with lock contro|, included in key fob

Retained accessory power, power windows and audio system remain

operational after ignition is switched off for 10 minutes or until a door is opened Seat adluster‘ dnver 4`Way power

- _ Seat, rear pass-through with dual cup holders (lnciudes rear center
Sea‘ adluster' passenger 4 way power armrest when (PCO) Premium Package is ordered.)
Seats, front bucket, Sport Shift lever

Si|| plates Steering Column, Tilt and Teiescopic

Steering wheel controls, mounted audio and Driver information Center, Steering Whee|, 4_Spoke

illuminated
Theft-deterrent alarm system, immobilizer and PiN code audio System Tire pressure monitoring system
Trunk release, power, located in glovebox Visors, driver and front passenger illuminated vanity mirrors

Windows, power, driver and front passenger, includes Express-Down

 

 

 

Mitche|l Wo§§§€§ewi§av
Total Loss Claim #: XX-XXXXXXX-01 | Copyright (c) 2011 - Mitche|| international All Ftights Reserved. | Page 2

 

 

 

 

 

Exrn<§rr B. PQ@: 3

 

 

 

 

Mechanical l '_
Battery, heavy-duty, trunk-mounted, maintenance-free with rundown Brakes, 4-whee| anti|ock, 4-wheei disc with Electronic Brake Assist anc '_
protection Electronic Brake Force Distribution

Drivetrain, rear~wheel drive Exhaust outlets, dual polished stainless-steel tips

Exhaust, dual-outlet stainless-steel Rear axie, 2.92 ratio

Steering, power rack-and-pinion Suspension, performance _[
Safety \/ '_

 

 

Air bags, dual-stage frontal and side-impact, driver and front passenger and
head~curtain side-impact, front and rear outboard seating positions (Head
curtain side air bags are designed to help reduce the risk of head and neck
injuries to front and rear seat occupants on the near side of certain
side-impact coilisions. Aiways use safety belts and the correct child restraints
for your chiid's age and size, even in vehicles equipped with air bags.
Chiidren are safer when properly secured in a rear seat. See the vehicie's
Owner‘s Manuai and child safety seat instructions for more safety

Door iocks, rear child security

OnStar, 1-year of Safe and Sound pian. includes Automatic Notification of
Air Bag Depioyment, Stolen Vehicle Location Assistance, Emergency
Services, Roadside Assistance, Remote Door Uniock, OnStar Vehicle
Diagnostics, Hands-Free Caiiing, AccidentAssist and Ftemote Horn &

LATCH system (Lower Anchors and Top tethers for CHildren), for child safety Lights (OnStar services require vehicle electrical system (inciuding

seats batiery), wireless service and GPS satellite signals to be available and
operating for features to function properiy. OnStar acts as a link to existing
emergency service providers. OnStar Vehicle Diagnostics available on
most 2004 MY and newer GM vehicles. Diagnostic capability varies by
modei. Visit onstar.com for system limitations and detai|s.)

Safety beits, 3-point, ali positions Stabi|iTrak, vehicle stability enhancement system

Traction contro|, ali-speed, powertrain and brake modulated

 

 

 

Packages

COMFORT AND SOUND PACKAGE

includes (CJ2) dual-zone automatic air conditioning, (UWP) AM/FM stereo with 6-disc in-dash CD changer and MP3 piayback, 6.5" color LCD and
Blaupunkt premium 1 1-speaker system

 

 

PREM|UM PACKAGE

includes leather seating surfaces, (KAt) driver and passenger heated seats, (AJ6) 6-way power driver seat adjuster, (AQS) 6-way power front passenger
seat adjuster, rear center armrest, (VY7) leather-wrapped shift lever, (NP5) leather-wrapped steering wheel and front seatback map pocket with netting l

 

 

Loss Vehicle Base Vaiue :|

 

Loss vehicle: 2008 Pontiac G8 4 Door Sedan 3.6L 6 Cy| Gas A RWD

Comparab|e Vehicle information

 

 

Search Radius used for this valuation: 300 miles from loss vehicle zip/postal code.
Typical Miieage for this vehicle: 93,000 miles
. . . Distance From . Adjusted
' ' . Price
# Vehicle Description l\/lileage Location Loss Vehlcle Va|ue
2008 PONTiAC 68 BASE 4D SDN 6 3.6NOFiMAL . $14,900.00
1 GAS A 2WD 77,589 88101 265 miles So|d Price $15,345.74

 

 

 

 

 

 

 

 

 

ivlitche|| Work()eniw _ 1`
T°ta' L°s~" claim #: XX-XXXXXXX-01 | copyright (c) 2011 - iviitcheii internationai. Air nights Reserv . 1 Page 3 ll

i___,,,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2008 PONTiAC G8 BASE 4D SDN 6 3.6NORMAL
2 GAS A QWD 77,498 80014 162 miles $ESBF:£: $13,374.74
2008 PONTiAC GB BASE 4D SDN 6 3.6NORMAL $13 399 00
3 - , .
GAS A 2WD 79,046 80216 168 miles List Price $12,986.64
2008 PONTiAC 68 BASE 4D SDN 6 3.6NORMAL . $16 400 00
4 , .
GAS A 2WD 77,302 87114 171 miles List price $15,784.80
2008 PONTiAC GB BASE 4D SDN 6 3.6NORMAL . $14 595 00
5 , .
2008 PONTiAC G8 BASE 4D SDN 6 3.6NORMAL . $10 995 00
6 , .
GAS A QWD 103,804 80501 190 miles List Price $11,711.19
Base Va|ue: $1 4,083.01
Loss Vehicle Adjustments :|
Loss vehicle: 2008 Pontiac G8 4 Door Sedan 3.6L 6 Cy| Gas A FtWD
Condition Adjustments
Condition Adjustment: -$178.54 Overa|i Condition: 2.95-Good Typical Vehicle Condition: 3.00
Category Condition Comments l-
interior '_
DOORS/iNTER|OR PANELS 3 Good Muitipie marks, moderate soiiing, no major daman las
GLASS Typical Unabie To Asses Due To Coiiision Damages
` HEADL|NER 3 Good Significant Soiling, marks, Removabie With Detaii
DASH/CONSOLE Typical Unabie To Asses Due To Collision Damages
SEATS 3 Good Significant Soiling, Stains, Removabie with Detaii
CARPET 3 Good Significant Soiling, Stains, Removabie with Detaii
Exterior
BODY 3 Good Muitipie Dents, Dings, Lt rear door damages. No
Ftust
TRlM 3 Good Muitipie scratches, marks to trim. No major trim
damage
ViNYL/CONVERT|BLE TOP Typical
PAlNT 3 Good Muitipie Stone Chips, scratches, scrapes.
Mechanica|
ENGiNE Typical Unabie To Asses Due To Coiiision Damages
TRANSM|SS|ON Typical Unabie To Asses Due To Collision Damages
Tire 2 Fair Approx 30 Percent Tread life left overall _l
Typical condition reflects a vehicle that is in ready-for-saie condition and reflects normal wear and tear for that vehicle type / age.
Comments:
Atter Market Parts and OEM Equipment Adjustments
Category Description Adjustment Type Purchase Date Amount Paid Ac£ums;:`netm
iNTERioR wiNDow TiNT- sEDAN / 5 noon HB / wAGoN Q§;¢§T $50.1:»0
Mitche|| Wori\;{}oniw
T°tal Loss C|aim #: XX-XXXXXXX-01 | Copyright (c) 2011 - Mitche|i international Ail Ftights Reserved. l Page 4

 

 

 

 

 

Comparabie Vehic|es

 

Loss vehicle: 2008 Pontiac 68 4 Door Sedan 3.6L 6 Cy| Gas A RWD

Comparab|e Vehic|es

L_l

 

 

1 2008 PONTiAC 68 BASE 4D SDN 6 3.6 NORMAL GAS A2WD

 

 

Sold Price: $14,900.0(1>

 

 

 

 

 

 

 

 

 

 

 

 

V|N: 6G2ER577X8LXXXXXX Adjustments Loss Vehicle This Vehicle Amount
S‘°°k N°: lvilleage 89,341 77,539 -$755 78
Listing Date: 06/24/2015 Equipment
_ COMFORT AND SOUND Yes NO $440 19
ZiP/Postai Code. 88101 PACKAGE
Distance from 265 miles PREN||UM PACKAGE YeS NO $761 33
Loss Vehicle: `_
Source: FRANCH|SE SALE - J.D. Totai Adjustments: $445 74
P°WER AND ASSOC'ATES Adjusted Price: $15,345174
2 2008 PONTiAC G8 BASE 4D SDN 6 3.6 NORMAL GAS A2WD List Price: $13,885.00
V|N: 662ER57798L141842 Adjustments Loss Vehicle This Vehicle Amount __
Stock NO: 2012P1 Projected Soid Adjustment '$894- 30
Listing Date: 08/22/2015 iV|i|eage 89,841 77,498 ~$663. 514
. E .
er/Postal Code: 80014 qu'pmem _
COMFORT AND SOUND Yes No $383.1'9
Distance from 162 miles PACKAGE
LOSS Vehiclef PRElviruivi PACKAGE Yes No $663. 13
Source: DEALER WEB L|ST|NG -
CARS.COM Totai Adjustments: -$510. 526
CHERRY CREEK DODGE RAM Adjusted Price: $13,374. i'4
2727 S HAVANA ST
DENVER CO 80014
303-751-1104
ivli'iche|| Work¢ente§
Totai Loss

Ciaim #: XX-XXXXXXX-01 l Copyright (c) 2011 - Mitche|| international A|i Ftights Reserved. | Page 5

 

 

 

 

 

 

3 2008 PONT|AC GS BASE 4D SDN 6 3.6 NORMAL GAS A2WD

 

List Price: $13,399.00

 

 

 

 

 

 

 

 

 

 

 

 

 

V|N: 6G2ER57728L144775 Adjustments Loss Vehicle This Vehicle Amount
St°°k N°: 2408 Projected sold Adjustment -$es:1 .oo
Listing Date: 04/10/2015 Mi|eage 89,841 79,046 -$56( 25
zlP/Posrai code; 80216 Equipment
coivlFoRT AND Soui\lD Yes No $37<:135
Distance from 168 miles PACKAGE
L°SS Vehic'e= PREivilulvi PACKAGE Yes No $640§
Source: DEALER WEB L|ST|NG -
TRUECAR-COM Totai Adjustments: -$412.36
LEV|'S AUTO SALES - Adjus1ed Price: $12,986.64
WASH|NGTON ST.
4995 WASH|NGTON STREET
DENVER CO 80216
720-328-0588 1
4 2008 PONT|AC G8 BASE 4D SDN 6 3.6 NORMAL GAS A2WD List Price: $16,400.00
V|N: 6G2ER57748L133180 Adjustments Loss Vehicle This Vehicle Amount __
Stock N°: 5511641 Projected So|d Adjustment '$11056\')0
Listing Date: 08/06/2015 Mi|eage 89,841 77,302 -$796153
Z|P/Postai Code: 87114 Equipment
COMFORT AND SOUND Yes No $453131
Distance from 171 miles PACKAGE
Loss Vehic|e: pREMrUM pACKAGE Yes No $7841{)2
source: DEALER wEB LisTlNG - `_
CARS.COM Totai Adjustments: -$615. i!O
REL|ABLE NISSAN Adjusted Price: $15,784. 80
9951 COORS BLVD NW
ALBUOUERQUE NM 87114
505-338-3888
._l
Mitohe|l Work{“ten§e§
T°tal L°SS C|aim #: XX-XXXXXXX-01 | Copyright (c) 2011 - Mitche|i international All Rights Reserved. | Page 6

 

 

 

,,%H_

 

 

5 2008 PONTiAC G8 BASE 4D SDN 6 3.6 NORMAL GAS A2WD

List Price: $14,595.01|

 

 

V|N: 6G2ER577X8L134642 Adjustments Loss Vehicle This Vehicle Amount
t N : .
S eck 0 1230021049 Projected Soid Adjustment -$97(1.00
Listing Date: 03/12/2015 Miieage 89,841 100,088 $57'» '.75
ziP/Postal Code: 87123 Equ'pmem
COMFORT AND SOUND Yes NO $402 .35
Distance from 173 miles PACKAGE
L°SS Veh'¢'ef PREiviiulvl PACKAGE Yes No $695 188

 

Source: DEALER WEB L|ST|NG -
TRUECAR.COM

WYOM|NG - DR|VE TlME
700 WYOM|NG BLVD NE
ALBUQUERQUE NM 87123
505-332-2580

Totai Adjustments: $69§1 198
Adjusted Price: $15,294l.98

._J

 

 

6 2008 PONT|AC G8 BASE 4D SDN 6 3.6 NORMAL GAS A2WD

 

List Price: $10,995.00

 

 

 

 

 

 

 

 

 

 

 

 

V|N: 6G2ER57778L129222 Adjustments Loss Vehicle This Vehicle Amount __
Stock N°: 22570 Projected Soid Adjustment ‘$708 00
Listing Date: 08/01/2015 Miieage 89,841 103,804 $594 66
E u' ent
zlP/Postal Code: 80501 q 'pm
COMFORT AND SOUND Yes No $303191
Distance from 1 90 miles PACKAGE
Loss vehicle: PRElvliuM PACKAGE Yes NO $525‘!3
Source: DEALER WEB L|ST|NG -
CARS.COM Totai Adjustments: $7161'|9
FRONTL|NE AUTO BROKERS Adjusted Price: $11,711.1'|9
701 S. MA|N STREET
LONGMONT CO 80501
720-491 -3599
Sub-Modei Comparison l_
Sub-Modei Description Configuration Original MSRF`
2008 Pontiac GB 4 Door Sedan 3.6L 6 Cyi Gas FtWD $26,910.1110

 

 

 

 

 

 

Vaiuation Notes

iV Sustained Heavy damages to front end. Evaluation was done on all visual and accessable components. Glass, Dash, Engine, Trans were ali UNK dura

to Co|lision Damages.

i\/iitche|| Wcrk€§ewte§

Tofal Loss C|aim #: XX-XXXXXXX-01 l Copyright (c) 2011 - Mitcheii international Aii Rights Reserved. | Page 7

 

 

 

 

 

Vehicle Va|uation Methodoiogy Expianation

WorkCenter Totai Loss was built through a joint partnership between J.D. Power and Associates vehicle valuation division Power information Networl<
(P.i.N.) and Mitcheil international a leading provider of claims processing solutions to private passenger insurers.

WorkCenter Totai Loss produces accurate and easy-to-understand vehicle valuations via this five step process:

Step 1 - Locate Comparab|e Vehic|es

Locate vehicles similar to the loss vehicle in the same market area. WorkCenter Totai Loss finds these vehicles in AutoTrader.com, Cars.com.
Vast.com and directly from dealerships.

Step 2 - Adjust Comparab|e Vehicles

Make adjustments to the prices of the comparable vehicles. The comparable vehicles are identical to the loss vehicle except where adjustments are
itemized. There are several types of comparable vehicle adjustments

- Projected Soid Adjustment - an adjustment to reflect consumer purchasing behavior (negotiating a different price than the listed price).

» Miieage Adjustment - an adjustment for differences in mileage between the comparable vehicle and the loss vehicle.
- Eq:_ipment- adjustments for differences in equipment between the comparable vehicle (e.g. equipment packages and options) and the l:)ssH
ve ic e.
Step 3 - Ca|culate Base Vehicle Vaiue
The base vehicle value is calculated by averaging the adjusted prices of the comparable vehicles.
Step 4 - Ca|culate Loss Vehicle Adjustments
There are four types of loss vehicle adjustments:
. Condition Adjustment:
Adjustments to account for the condition of the loss vehicle prior to the ioss.
. Prior Damage Adjustment
Adjustments to account for any prior damage present on the loss vehicle prior to the ioss.
. After Market Part Adjustment:
Adjustments to account for any after market parts present on the loss vehicle prior to the loss.
. Ftefurbishment Adjustment:
Adjustments to account for any refurbishment performed on the loss vehicle prior to the loss.

Step 5 - Ca|culate the Market Vaiue

The Market Vaiue is calculated by applying the loss vehicle adjustments to the base value.

 

 

 

Mitche|l Wor§t£§e“t:er 0 ,
T°¢a| L°SS Claim #: XX-XXXXXXX-01 j copyright (c) 2011 - lviiccrieii international Air nights Fteservec. | Page 8

 

 

 

 

15th 18 lt cl

Colorado State Patrol Traf'fic Accident Report

<Version 1.0.0.4864>

 

  
 

   

  
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

        
  

 

. . . i_pi
Highway Miie Point: Agency Code (Causai Factor):

2D-15-1162 7.1 M12 ~ Inattentive to Driving

Incident Date: City: Agency: County: County ID:

7/4/2015 Colorado State Patroi Pueblo 2

Incident Time: officer Number: Officer Name: Detail:

8:18:00 AM 6728 Ortiz, Tim zA

Number Kiiied: Number I ' d: .

1 l1 ""‘"'e Location Rouze, screet, Road Milesi Feet: oi=i

F°rm Date: Colorado 45 17 AT: 24th __
7/11/2015 latitude: 38°17'32.23" L°ns,itude: 104°39'48.84"
Totai Vehicles: District: ~ - - ~ ~

v Investi ated At scene Pubiic property v Photos Raiiroad Construction l-Iighway lliridge

2 2D I“ g gm Empioyee r Taken Crossing Related 111 Zone Reiated rd Interchange 111 |lleiated
Accident Location: 15¢ . collision with vehicle in Transpoi-r 2nd - M°st - collision with vehicle in Transporr Approach/Overtaii ing Turn
On R°adway Front to Rear Frorit to Rear N°t App"°ab|e
Road Description: Road Contour: Road Surface: Road Condition: Lighting Condition: Adverse Weather Condition:
At Intersection Straight On-Level Blacktop Dry Dayllght None

 

 

 

 

 
       

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

     

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

  

Traffic Unit: raffic Unit Code: ehicie Vin: raiier Vin:
1 , 01-Vehicie GZER57738L146597
Last Name: First Name: l: Vehicle owner Last Name: irst: I:
Garza Chantillie Saiazar Eva ‘
Street Address: hone treet Address: City: tate: ip:
646 M<>nr<>e Srreer 1365 sixth Avenue Monte Vista, o 1144
City: Etate: Eip: lwork Phone: owed Due to Damage 17 By: Tom’s Towing & Recovery To: 300 N Vision Ln
Monte VlSta 0 1 144
Driver License Number: DL: ate: ender: DOB: i i i
960991005 0 8/19/ 1986 ’ ._,ix_`
Primary Vio|ation: j"""" _ ”'l l l
Careiess Driving Caused Death l | g : _m. i'-===-
. . . l.._.m._ d_l 1~M nor
Vfolation Code: itation Number: ommon Code: '-l,---~ 2_M :,derate
42~4-1402(2)(¢:) Direct Fiie 138 - Careless/Death §… ”'*“"""“'“:":“" 3_M adm
Year: ake: Modei: hody Type: Und r ~ e. Undercama e. "_
2008 Pontiac ca so e °amag ' g '
License Plafe Number: tate / Country: colon Vehicle/Vehicle Comb|nation riginai Dlre<.tion ehlde Movement (Fre-impiiict)
523ZHQ 0 sky Pasenger Car/ Passenger Varl oath oing Straight
Insurance Company: 1~ None fu N° Pro°f xp_ Date: Driver - Most apparent human contributing Pedestrian Action vehicle Defect/Condition (0“ficer
4 ` lfactior (Oftioer opinion} Ofl'ioer Oplnion] Opinion}
Progresslve 11/29/2015 Distracted Passen er No Vehicle Defects
Po|icy Number: peed le|t r. Vehicle Speed Driver Actions (Offlcer opinion) ' ` ` ` f '
76421026 5 5 Careiess Driving
Traffic Unit: Traffic Unit Code: ehicie Vin: |‘l'railer Vin:
2 01-Vehic|e IGCHK23U34F174879
Last Name: First Name: mt Vehicle Owner Last Name: irst: I:
Archuletta Joel Archuletta Joel
Street Address: Phone treet Address: City: tate: gip:
2001 Brown Ave 2001 Brown Ave Pueblo O 1004
City: tate: ip: ark Phone: Tl'owed Due to Damage 17 By: Tom's Towing & Recovery To: 300 N Vision Ln
Puebio 0 1004
Driver License Number: CDL: ate: ender: CB: _ i i
960730489 0 /2 1/ 1980 ` ` `
Primary Vioiation:
. . . . l-Mi 'lor
Vioiation Code: Citation Number: ommon Code: z_M4 lderate
3-Mijor
Vear: ake: Modei: ody Type: . . Undercama er '
2004 chevrolet silverado l< U"der°a"'age' g
License Plate Number: tate / Couritry: oi°r: vehicle/vehicle combination riginai Dlrection vehide Movement (Pi-e-lmpaiit)
951RBB 0 WHI Picl<up Truck / Uti|ity Van outh Stopped iri Traffic
Insurance Company: Z_~ None §_ No Proof xp. Date: river - Most apparent human contributing trian Action vehicle Defect/Condltion (ot‘licer
. ' /7/2016 cwr (Of“licer opinion) Officer opinion) Oninion)
Addigon Insurance o Appai-enr contributing Faccor No v h‘ l D feet
Po|icy Number: peed Limlt st. Vehicle Speed Driver Act|ons (Ofl'|oer opinion} ' ' w 4
60434192 5 No ACtiOr\ y
Property Owner Last Name irst Name I |Street Address Ftate |Zip
T.U. # assenger Position estrictions indorsements earing Helmet
1 1~Di'iver ot Restricted o Driving Endorsements /A (CBrS/Tl’u€l<$)
Safety Equipment afety Equipment Use Air Bag Depioyment Air Bag Type jection njury Severity
|Lcuider and Lap Belt or used Not Depioyed None 0 vident - incapacitating
Suspected Aicohoi uspected Drugs
N° ° Srreet, Monre vista co 81144

 

       

 

 

 

 

 

assenger Position
3-Front Right Passenger

T.U. #
1

 

mestrictions
ot Resri-icred

ndorsemen\s
o Driving Endorsements

earing Heimet
/A (Cars/Truc|<s]

 

Safety Equipment
Shoulder and Lap Be|i

afety Equipment Use
ct Used

 

Air Bag Dep|oyment
Not Depioyed

 

 

Air Bag Type

jection
None 0

 

 

 

njury Severity

Fa[il

 

 

   

ame / Add ress

 

  

rchuleta, Theresa/ 646 Monroe Street, Monte Vista, CO 81144

 

    

 

 

 

  

assenger Position

 

 

estrictions

 

lEndorsements

 

   

earing Helmet

 

 

 

 

2 Ol~Dn`ver ot Restricted No Driving Endorsements l:\/’A (Cars/Trucl<s]
Safety Equipment afety Equipment Use Air Bag Depioyment Air Bag Type jection njury Severity

Shouider and Lap Belt roperiy used Not Deployed None o omplaint of Injury

Suspected Alcohol uspected Drugs ge x ame / Address

No o

 

 

T.U. #

 

 

rchuietta, )oel M / 2001 Brown Ave, Pueblo, CO 81004

 
 
        

 

 

 

 

 

 

 

assenger Posit n estrictions ndorsements earing He|met
2 3-Front Right Passenger ot Restricted o Driving Endorsements N/A (CarS/Trucks)
Safety Equipment afety Equipment Use Air Bag Depioyment Air Bag Type jection njury Severity
Shoulder and Lap Beit roperiy used Not Deployed None o ompiaint of Injury
Suspected Aicohol uspected Drugs 1 ge ~ x ame / Address
NO 0 '9 1 ontez Nat;haniei/ 1510 Wabash Pueblo CO 81004

 

Accident Narrative:
Vehicle #1 was southbound on Colorado 45. Vehicle #2 was
Vehicle #2 started to move forward when Vehicle #1 collided
right side of the road.

 

stopped at a traffic light southbound on Coiorado 45 at the intersection with 24th Street. As the trach light turned gll'een,
dit:s front with the rear of Vehicle #2. Vehicle #1 continued south off the left side of the road. Vehicle #2 continued r)ff the

 
   

 

 

 

 

 

 

 

Coiorado 45
Biacktop Dry

 

 

 

 

 

 

 

 

 

 

 

24th
Blacktop Dry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Approved By:Hophan,Scott

|10:3733

|naze:7/16/20 1 s

 

 

 

 

EWB:T :> ladies i"r?tf<\l 7

Officer Ortiz was the detective in charge of the accident involving the Pontiac 68 where as the airbags
did not deploy. His contact information is 719-640-5582. The last time | knew the vehicle was located at
Tom’s Towing in Pueb|o, CO. Their contact information is 719-545-2103.

 

 

 

 

For Customer Support refer ‘lo the

L v N o ® appropriate platform below:
ex l S eX| S OrderPoint

800-934-9698
Orderpoint.support@lexisnexis.co ln

Accurint for insurance
866-277-8407
Accurint.support@|exisnexis_com

Lexis.com

Law Firm accounts

800-543-6862
PAGE COUNT: 4

 

 

CLIENT : 107040
DIVISION : UTAHAIOIC
ADIUSTER: BMK0005

 

 

CLAIM : XX-XXXXXXX
TRANSACTION # : 533951362
DATE : 07/17/2015
DATE OF LOSS : 07/04/2015 TIME OF LOSS :
STREET : 24TH
CITY : PUEBLO
COUNTY : PUEBLO
STATE : CO
INVESTIGATING AGENCY : CO HP
REPORT NUMBER : 2D151162
REPORT TYPE : Auto Accident
PARTYI : CHANTILLIE GARZA
PARTY 2 : THERESA ARCHULETA
PARTY 3 : JOEL ARCHULETTA
CAR : MAKE : YEAR :
TAG :
DRIVER LICENSE :
ADDITIONAL INFO :
POLICY #:
POLICY STATE:
LOSS KIND:
NOTE :
’L_

THANK YOU FOR YOUR ORDER!

__

 

 

 

 

p”aGHEII/yf Your Po|icies Payments ID Cards, Documents Policy Detai|s Claims Discount

 

Policy #: 76421026 11/29/2017 - 05/29/2018 Emera|d Membership Your Profi|e Lo;] Out

 

thns .
Claim #: XX-XXXXXXX Em?ll Yo
CJanns
Your Claim Repre$e
Summary Eva M Sa|azar
. . Type your
Incld nt D t ll
e e a 5 lncident date & time 07/04/2015 at 08:10 a.m. ET message
C|aims _ here...
Representative Reportecl to 07/05/2015 at 12.38 p.m. ET
Progresslve - Have my
Repa'r Deta"$ Property PoNTIAc 68 - sTocK # g:‘mS R@p C'
Determination of 19700001

Fault

Payment Detai|s

 

Coverage at Time We'|| work to get you back on the road quick|y.
of Loss Learn how Progressive's C|aims Service works.
Con*°lrr“zorz
Que§ti<)ns
Re ort a C|aim - - -
p See the steps ln resolving your c|alm. What is the
Your claims representative will work with you and explain average time it
Our C|aims Service the process. takes to settle a
claim?

Does Progres:‘a;ive
need a copy c»f the
police report?
Tota| Loss How is fault
determined?

Vehicle Repairs

Renta| Vehicles
Print this page

Roadside
Assistance

 

°"!’“

Contact Us Terms and Conditions Privacy and Security Po|icy About Progressive f
N
Last login: 2/27/2018 at 3:30 PM ET

Syn‘ amec

3

 

 

 

_ru.. ~ `..\..uc,

FHHEHEII/”E Your Policies Payments ID Cards, Documents Po|icy Detai|s Claims Discount

 

Po|icy #: 76421026 11/29/2017 - 05/29/2018 Emerald Membership Your Profi|e Lo;} Out

 

Claims
Claim #: XX-XXXXXXX
Your Claim
Summary 08 PoNTIAc Gs - sTocK # 19700001
. . Type your
Inci nt D t l
de e a' 5 inspection 08/31/2015 message
Claims . . .. here...
Representative Repair This vehicle has been deemed a total
Status loss - Have my
Repair Details Ciaims Rep c.
Determination of
Fault . . .
We make dealing with a total loss easler.
Payment Details Learn why a vehicle may be declared a total loss.

 

Coverage at Time

of Loss
We haggled so you don't have to. CQW§WO¥“§

Progressive's Car Shopping Service. QU€S§§O§“}S

Re ort a C|aim
p How can I ge": a

rental car wh le
Our C|aims Service my claim is o:)en?

Who do I contact

. . ` Ih z
Vehicle Repairs If ave more

 

questions?
How can I view
Totai Loss the photos th iit
my claims
. representative
Rental Vehicles took Of my
vehic|e?
Roadside
Asslstance Print this page
Contact Us Terms and Conditions Privacy and Security Po|icy About Progressive
\/N<,>di>n
i_asr iogin: 2/27/2018 at 3:30 PM ET ' `
, y ~ Syn‘antec

t.\

 

 

 

 

COLOHADO REG!STHAT|ON:‘OWNERSH|P TAX RECE{PT
wp~§

  

 

 

 

 

 

 

i-`L»'~ ‘h Tn,s~./,~'-i. '-,"i.~¢ waive
PER~FEE SGFSOO€L f-‘M'T# 1 SGZERS'.'?BSL].Q&!:"§T 92&`625‘15
iFIE " ` `vii“" " e.i¢.i\:£ z`s-`.",!::Tl <;‘.\,~T:Pas TE` """ Fu_~i;i =~ ~";JEI_ "'*”F +e‘-: L.><'-'
2 0 t`l 3 PON SU 4 0 s h
`i=JT‘.:J:.TE "P_D_¢zj"i'mce ‘“F:ET'§`i`tTat iA>;AE.s '\"»‘.;=E'r"""` ei,s.";‘~$i'.= ;0 # _Li'..~":rsn.r
01!&6/2015 3.€0 oljoejzcts 23 U nosd“
=')1’("¢_££`""` 'i i 'ii=’iéf}"» `M““Wi=r\iu"¢?:`)`.‘r. c`»"r.'r. ia>c""'_` i -; FEE ""To§r§iie§ anibt;`Er-EE
6 . 2 2 Cl . 0 0 0 , U U'
'W`R*T: TA>¢§… `i:'t`)`t".i`i`*i"-' T:».x c`FY:E:`S? “Ax "*'T_',."i;' A_); srrci`l{i"FEt/j '.)ri`i?ri FFi?
_____ r.oo :¢OO yc_,.,.§l-@`C‘ met WME:QC
on T ¢ __ r»ii-i=e.' rii ;;-.-;\~ '-:c p». .:
O'-'.'\IER r~mmi;.'z~.msi ins »'-DSRESS *FEE;s iN nom iNci.uuhD iN Lm FFF
S_?"_LAZAR EVA MARTLL
l 3 6 5 5 IX'.I':~§ AVE
?\'TONTE `ai'.l` STA 430 8 § 1 &é i‘.`f`aIr~_"iNi;` Z*`OR BIL\]K,!'"I"I'L
\.w).;ii_'i.r~.tic~:\l TN»=L
PAID RIC GF...CLI\§UFZ GU O.L,"C'B/'ZO] 5 _"_33642 J.‘_"..M 5 122
MCOLORADO RE_QLS_']'_RAT{ON,"OWNEHSH|PTAX HEQ,_]EI_ __ w
T'\‘P£ =L:..TL' im;,»v,.=ii_ '~.fir-i Exrin§ `|

?ER¢FEEW SESQOSL ,PNT# M§~_m eezs§§??§§£iiesa? 0206§315

 

 

 

..e .uu`_. ... 1 ..`.lu, begun l uuevu..uu ~r..uc~ l 4 `_“1_* 1 ,`..c,

Co|orado Springs

Fo§g§ §“E Ws WSHWT 580

 

One killed in Pueb|o crash

By: A|ison l\/lastrange|o - - -

itt `;.'5 <' \~"~1"`

 

 

 

PUEBLO, Co|o.--- The Co|orado State Patrol is investigating a two
vehicle crash that resulted in a fata|ity on Colorado 45 at the

° W°man k'"ed m $mg|e' intersection of 24th Street at approximately 8:15 Saturday morning.
car crash on l-25

A 2008 Pontiac was going southbound on Co|orado 45 when a 2004
Chevro|et pickup headed the same direction stopped for a red light at

la

 

   
  
 
 
 
 
   
 
 
   
 

ne .uue_. M. 1 _`..»J `.»..,.. | uu““\..`.v urlu.b., l - VLM..¢ 4 “_..“

the intersection with 24th Street. As the light turned green, the
Pontiac crashed into the rear of the Chevrolet.

  
 
  

ugh the intersection and came to a

stop on the left shoulder The Chevr¢ Commue Readmg n and came to rest on the right
shoulder.

Previous Next §
_ Remaining charges dismissed Western Co|orado Springs
agai nst... elementary...

   

Trending Stories

 

 
 
 
   
    

Latest Local News

 

Vo|unteers give back in honor of Martin
s ssi Luther King Jr. Day

43 days ago

  
  

Remaining charges dismissed against
former sheriff Maketa

l hour ago

 

 

